Citation Nr: 0434284	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds of the fingers.

2.  Entitlement to service connection for degenerative 
arthritis of the hands as secondary to shell fragment wounds 
of the fingers.

3.  Entitlement to service connection for residuals of shell 
fragment wounds of the legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and F. D.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to July 
1945.  He is a decorated combat veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefits 
sought on appeal.  In that rating decision, the RO denied 
entitlement to service connection for (1) degenerative 
arthritis of the hands, and (2) shrapnel wound of the legs. 

The veteran testified at a Travel Board hearing in December 
2004 before the undersigned.  At that time, the participants 
in the hearing discussed the nature of the veteran's claim as 
to disability involving the hands.  The issues listed above 
take into account the fact that the veteran is claiming 
service connection for residuals of shrapnel wounds of the 
fingers, and a separate claim for service connection for 
degenerative arthritis of the hands as secondary to the shell 
fragment wounds of the fingers.

In a VA Form 21-4142, Authorization and Consent to Release 
Information to VA, received in July 2002, the veteran 
included comments indicating he may have been making a claim 
for service connection for a scar on his lung.  This matter 
is REFERRED to the RO for appropriate action.



FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  Residuals of shell fragment wounds of the fingers are not 
shown.

3.  Degenerative arthritis of the hands is not shown to be of 
service origin.

4.  Residuals of shell fragment wounds of the legs are not 
shown.


CONCLUSIONS OF LAW

1.  Residuals of shell fragment wounds of the fingers were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Degenerative arthritis of the hands was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  Residuals of shell fragment wounds of the legs were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, that notice was provided 
prior to the initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran via a June 2002 
letter.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The June 2002 letter notified the veteran of what information 
or evidence VA needed to grant the benefits claimed, and of 
VA's duty to assist in obtaining evidence for the veteran's 
claim.  The veteran was notified as to what the evidence must 
show in order to establish entitlement to service connection.  
He was requested to provide contact information for treatment 
providers and to notify the RO of any additional information 
or evidence he wanted the RO to try to obtain.

In the statement of the case (SOC), the veteran was further 
notified of 38 C.F.R. § 3.159, which provided information 
regarding VA's duty to notify and assist, and which told the 
veteran what information and evidence was needed to 
substantiate a service connection claim in general.  That SOC 
informed the veteran that service connection may be granted 
for a disability which began in military service or was 
caused by some event or experience in service.  In that SOC, 
the RO informed the veteran of 38 C.F.R. § 3.303 (Principles 
relating to service connection), and 38 C.F.R. § 3.304 
(Direct service connection; wartime and peacetime).

The June 2002 letter specifically informed him to "send the 
information describing additional evidence or the evidence 
itself" relevant to his claim.  The SOC and Supplemental 
Statement of the Case (SSOC) further notified the veteran of 
the information and evidence needed to substantiate the 
claims.

During the December 2004 Travel Board hearing, the veteran 
testified and indicated that there were no VA or private 
medical records outstanding regarding his fingers or legs 
claims, thus indicating he had no new information to submit.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
each letter.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The notice was provided to the veteran prior to the first AOJ 
adjudication of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains post-service private treatment records.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain (including for any treatment received at VA 
medical facilities) or that he felt were relevant to the 
claims.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  When asked about VA treatment, 
the veteran indicated that the only "treatment" he had 
received had been the formal compensation and pension 
examination.  He also indicated that although he gets VA 
treatment, it is not for the claimed wounds.  See transcript 
from Travel Board hearing at p. 17.  The RO has attempted to 
obtain his service medical records, and as explained below 
these were unavailable.  However, a report of the Surgeon 
General of the Army was obtained and is in the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  The RO has 
provided the veteran the opportunity of a medical examination 
of the claimed disorders, which was conducted in October 
2002.  In contrast to the veteran's testimony, the report of 
the examination does indicate that the examiner looked at the 
veteran's leg, where he indicated he was injured, but was 
unable to see any scarring.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Background

Service medical records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  A report of information obtained from 
hospital admission cards and created by the office of the 
Surgeon General of the Army shows that during service, 
between 1942 and 1945, the appellant sustained wounds, 
lacerated with no nerve or artery involvement, involving the 
fingers.  These records show that he subsequently sustained 
artillery shell fragment wounds involving a foot or 
unspecified area, in August 1944.

Service records show that the appellant was awarded the 
Bronze Star Medal for heroic service in connection with 
military operations against the enemy from July 11 to 14, 
1944 in the vicinity of Normandy, France.  The extract of 
that award noted that during that period, he administered 
first aid, and on numerous occasions, with utter disregard 
for his own personal safety, advanced into exposed positions 
and was under heavy artillery and automatic fire.  The 
appellant also was awarded the Oak Leaf Cluster (Purple 
Heart)  for wounds received in action in August 1944 in 
France.  He also was awarded the Bronze Star Medal for heroic 
achievement in Germany in November 1944.  The extract of the 
award noted that the appellant went to assist and return a 
wounded soldier, which involved moving under enemy artillery, 
mortar and small arms fire.

There are various private medical records reflecting 
treatment from 1989 through May 2002 for different medical 
conditions and disorders.

The report of an October 2002 VA examination shows that the 
appellant reported that he sustained shrapnel wounds of his 
hands and legs.  Regarding the leg, the examiner stated that 
the appellant pointed out a small area on the anterior left 
shin, but the examiner was unable to see any scarring there.  
The appellant was unable to report any problems with his legs 
other than being stiff which he attributed to arthritis in 
his hips.  The examiner opined that this would not seem to be 
secondary to the imperceptible scars that the appellant 
pointed out.  The appellant also said that he had been a 
prisoner of war (POW).

Regarding the fingers and hand, the appellant reported that 
he had been hit with shrapnel in the left ring finger and 
index finger of the right hand.  He stated that they were 
painful and stiff, particularly at night, and reported 
related complaints.  

On examination of the right and left hands, objective 
findings were recorded, including that joints were enlarged, 
and that no scarring was visible to the examiner.  The report 
of X-ray examination of both hands indicated that there was 
an old healed fracture at the top of the distal phalanx of 
the left ring finger with mild residual deformity.  There was 
no evidence of recent fracture or dislocation of either hand.  
There were moderate degenerative changes of the second and 
third metacarpophalangeal joints and interphalangeal joints 
of the thumbs of both hands with marginal sclerosis, 
hypertrophic spurring, subchondral cyst formation and 
narrowing of the joint spaces.  There were mild degenerative 
changes of the distal and proximal interphalangeal joints of 
all of the fingers of both hands with marginal sclerosis, 
hypertrophic spurring, subchondral cyst formation and slight 
narrowing of the joint spaces.   

The X-ray report concluded with the following impression: (1) 
no evidence of recent fracture or dislocation of either hand; 
(2) moderate degenerative changes of the second and third 
metacarpophalangeal joints and the interphalangeal joints of 
the thumbs of both hands and mild degenerative change of all 
of the distal and proximal interphalangeal joints of all of 
the fingers of both hands; (3) cystic changes within greater 
multangular and navicular bones of the right wrist, distal 
end of right ulna, and distal end of styloid process of the 
right radius, and the possibility of gout could be 
considered; and (4) mild generalized osteoporosis.   

The October 2002 VA examination report contains a diagnosis 
of (1) status post shrapnel wounds of the left ring finger 
and right index finger, moderate degenerative changes of the 
second and third metacarpophalangeal joints and the 
interphalangeal joints of both hands and mild degenerative 
change of all of the distal and proximal interphalangeal 
joints of all the fingers and both hands, mild osteoporosis, 
cystic changes; and (2) it is not likely that this injury 
caused the arthritis.

In the appellant's notice of disagreement (NOD), he stated 
that he was under the impression that veterans who had been 
POWs were entitled to VA benefits.  In an August 2003 letter, 
the RO notified the appellant that the National Personnel 
Records Center had informed the RO that the appellant's name 
was not on the list recording World War II POWs. 

The appellant provided a copy of a letter sent to his wife 
while he was a prisoner of war.

The appellant testified regarding his claim during a December 
2004 Travel Board hearing before the undersigned.  At that 
hearing, the appellant testified regarding his claimed 
disabilities, including testimony regarding his in-service 
injuries involving shell fragment wounds of the fingers and 
legs.  

III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed 
after service, service connection can still be granted for 
that condition if the evidence shows it was incurred in 
service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The appellant is claiming entitlement to service connection 
for residuals of shell fragment wounds of the fingers and of 
the legs, as well as for degenerative arthritis of the hands 
as secondary to shell fragment wounds of the fingers.

The appellant claims that he sustained shell fragment wounds 
of the fingers and legs during service in World War II.  He 
further maintains that these resulted in current 
disabilities, which are residuals of the shell fragment 
wounds.  He maintains that these shell fragment wounds 
resulted in residual disability of the hands and fingers, 
including degenerative arthritis of the hands as secondary to 
the shell fragment wounds; and residual disability of the 
legs.  

For the purpose of this claim, the Board is satisfied that 
the appellant sustained shell fragment wounds involving the 
fingers and foot or associated unspecified area.  This is 
indicated in the Surgeon General report, which shows that the 
appellant sustained wounds, lacerated with no nerve or artery 
involvement, involving the fingers; and artillery shell 
fragment wounds involving a foot or unspecified area in 
August 1944.  The appellant also was awarded the Oak Leaf 
Cluster (Purple Heart) for wounds received in action in 
August 1944.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  Therefore, 
even though the Board accepts that the veteran incurred the 
described shell fragment wounds during service, as such would 
be consistent with his combat service, for the reasons 
discussed below, there remains a lack of competent medical 
evidence showing that he has residuals from those injuries 
and showing that any current medical condition is a result of 
those injuries.

First, with respect to the claims other than for degenerative 
arthritis, the Board finds that the preponderance of the 
evidence is against a finding that there are current 
residuals of the in-service shell fragment wounds of the 
fingers or legs.  The Surgeon General report indicates that 
the appellant was injured in service as described above.  
Since service, however, there is no evidence of treatment or 
objective findings of any current scars or other residuals 
attributed to the in-service shell fragment wounds of the 
legs or fingers.  

Further, regarding the legs, during the VA examination in 
October 2002, the examiner stated that he was unable to see 
any claimed scar of the legs even when the appellant pointed 
at a small area on the anterior left shin as the claimed site 
of injury.  There were no other complaints regarding the 
appellant's legs other than of being stiff, which was 
attributed to arthritis of the hips.  The examiner opined 
that this would not seem to be secondary to the claimed 
scars, which, moreover, the examiner was unable to see.  
Thus, there is no current evidence of any claimed residual of 
shell fragment wounds of the legs.

Regarding the fingers, during the VA examination in October 
2002, the examiner stated that no scarring was visible to 
him.  While the report of that examination includes a 
diagnosis of status post shrapnel wounds of the left ring 
finger and right index finger, the examiner found no scars or 
other symptomatology which was linked to the in-service shell 
fragment wounds.

There is a diagnosis of moderate degenerative changes of the 
second and third metacarpophalangeal joints and the 
interphalangeal joints of both hands and mild degenerative 
change of all of the distal and proximal interphalangeal 
joints of all the fingers and both hands, mild osteoporosis, 
cystic changes.  However, regarding the diagnosed 
degenerative arthritis of the hands, there is no evidence of 
any arthritis disorder within one year of discharge from 
service or before October 2002, approximately 57 years later.  
Further, no opinion or other competent medical evidence has 
been submitted showing that the appellant's arthritis 
disorder is related to service, to include as secondary to 
the shell fragment wound of the fingers.  Moreover, the 
examiner in October 2002 opined that it was not likely that 
the injury (shell fragment wound of the fingers) caused the 
arthritis.

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There must 
also be medical evidence of a nexus between an in-service 
injury or disease and a current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

In this regard, here, there is no competent medical evidence 
of current scars or other residuals of shell fragment wounds 
of the fingers or legs, or evidence to link to service 
degenerative arthritis as secondary to shell fragment wounds 
of the fingers.  Therefore, service connection for the 
claimed disabilities cannot be granted.  Even accepting the 
appellant's statements as true, that he sustained shell 
fragment wounds of the fingers and legs and was treated in 
service, the fact remains that the alleged treatment occurred 
approximately 57 years ago.  The appellant has not identified 
any current treatment.  None of the post-service medical 
evidence shows complaints of or findings concerning scars or 
non-arthritis symptomatology, and the competent medical 
evidence does not link the diagnosed degenerative arthritis 
involving the hands to an incident of service, including 
shell fragment wounds of the fingers.

In sum, the only evidence in support of the appellant's 
claims is his assertions that in-service shell fragment 
wounds of the fingers and legs resulted in current 
disabilities of the fingers and legs and of degenerative 
arthritis of the hands.  The lay testimony given and 
statements submitted by the appellant have limited, if any, 
probative value.  To the extent the statements recount 
continuity of symptoms since service, none of those 
statements or testimony are from an individual shown to have 
the necessary medical knowledge and experience to render 
probative medical opinions.  The Board concludes that the 
evidence reflecting that the appellant did not incur 
residuals of shell fragment wounds of the fingers (including 
degenerative arthritis of the hands) and legs as a result of 
his military service is more persuasive and of greater weight 
than the appellant's allegations that he did incur such a 
condition as a result of his service.

For the above reasons, the Board finds that the appellant 
does not have current residuals of in-service shell fragment 
wounds of the fingers and legs; and his currently diagnosed 
degenerative arthritis of the hands is not related to 
service, to include as secondary to shell fragment wounds of 
the fingers.  Accordingly, based on a review of the entire 
record, the Board finds that the preponderance of the 
evidence is against the three claims, and that these claims 
must be denied.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 2002).

Finally, the Board notes that the veteran has indicated that 
it was his belief that veterans who have been POWs were 
entitled to VA benefits.  In this regard, the Board points 
out that applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Being a former POW does not provide for 
entitlement to any VA benefits solely based on that status.  
Furthermore, the veteran does not allege that any of the 
claimed conditions occurred during interment.  See transcript 
of Travel Board hearing.

What is provided, under 38 C.F.R. § 3.309(c), is that if a 
veteran is a former POW and was interned or detained for not 
less than 30 days, a number of listed diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied.  The veteran's claimed 
disabilities, however, are not among the diseases listed.  38 
C.F.R. § 3.309(c).  There is a presumption of service 
connection for post-traumatic osteoarthritis, but the veteran 
has not been diagnosed with such a condition.  Rather, he has 
degenerative arthritis, which no medical professional has 
classified as post-traumatic in nature.

ORDER

Entitlement to service connection for residuals of shell 
fragment wounds of the fingers, degenerative arthritis of the 
hands, and residuals of shell fragment wounds of the legs is 
denied.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



